Citation Nr: 0117979	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  94-22 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder due 
to exposure to Agent Orange.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1993 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for PTSD; and a March 1994 rating decision which 
denied service connection for a skin disorder due to exposure 
to Agent Orange.  

In November 1997, the Board found that new and material 
evidence had been submitted and reopened the claim for 
service connection for PTSD.  Thereafter, the Board remanded 
the issue as well as the issue of entitlement to service 
connection for a skin disorder due to exposure to Agent 
Orange to the RO for additional evidentiary development.  

The veteran's file was subsequently transferred to the 
Muskogee, Oklahoma RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to assist has been met.

2.  The veteran served in the Republic of Vietnam during the 
Vietnam Era, but he did not engage in combat with the enemy.  

3.  The veteran's claimed non-combat, in-service stressors 
were not corroborated by credible supporting evidence.  

4.  The diagnoses of PTSD of record were not based on a 
verified in-service stressor.  

5.  The veteran has not been diagnosed with any diseases 
presumed to be caused by Agent Orange and exposure to Agent 
Orange may not be presumed.

6.  The veteran has not presented competent medical evidence 
that his claimed skin disorder was incurred in service, or 
caused by exposure to Agent Orange in service, and causation 
may not be presumed.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.304(f), 3.306 (1996 & 1999).  

2.  Service connection for a skin disorder due to exposure to 
Agent Orange is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, effective November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) (VCAA).  This law sets forth requirements for assisting 
a claimant in developing the facts pertinent to his or her 
claim.  The Board finds that even though this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims, and the 
RO has made satisfactory efforts to ensure that all relevant 
evidence identified by the veteran has been associated with 
the claims file.  Exhaustive efforts have been made to obtain 
any pertinent military records and the veteran has been 
afforded a VA examination.  As such, the Board concludes that 
the duty to assist has been satisfied, and the Board will 
proceed with its appellate disposition on the merits of the 
claims.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  To 
establish a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2000).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  See also Rose v. West, 11 Vet. 
App. 169 (1998); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Claims of service connection require that due consideration 
be given to the places, types, and circumstances of service, 
as indicated by a veteran's service records, the official 
history of each organization in which the veteran served, the 
veteran's military records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 1991).  In the case of 
any veteran who was engaged in combat with the enemy in 
active service during a period of war, VA shall accept as 
sufficient proof of service connection such satisfactory lay 
or other evidence of service incurrence if consistent with 
the circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (2000).  

I.  PTSD  

To establish service connection for PTSD, the veteran must 
submit medical evidence of a current disability, lay evidence 
(presumed to be credible at this stage of the claim) of an 
in-service stressor, and medical evidence of a nexus between 
service and the current PTSD disability.  Cohen v. Brown, 10 
Vet. App. 128 (1997).  

At the time the veteran initiated his claim for service 
connection for PTSD, 38 C.F.R. § 3.304(f) (1996), the 
applicable regulation, provided, in pertinent part:  

Service connection for post-traumatic stress 
disorder requires medical evidence establishing a 
clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service 
stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service 
stressor.  If the claimed stressor is related to 
combat, service department evidence that the 
veteran engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be 
accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed 
in-service stressor.

That regulation was amended, and now provides, in pertinent 
part:

Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this 
chapter; a link, established by medical evidence, 
between current symptoms and an in-service 
stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear 
and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of 
the claimed in-service stressor.  

64 Fed. Reg. 32,807 (Jun. 18, 1999), now codified at 
38 C.F.R. § 3.304(f) (2000).  That amendment implemented the 
Cohen decision, which held that 38 C.F.R. § 3.304(f) did not 
adequately reflect the law expressed in the governing 
statute, 38 U.S.C.A. § 1154(b).  The effective date of the 
amendment is March 7, 1997, the date the Cohen decision was 
issued by the Court.  

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable thereto.  See Fischer v. 
West, 11 Vet. App. 121, 123 (1998), quoting Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. 
App. 283 (1994).  

With regard to combat veteran status, in VAOPGCPREC 12-99 
(Oct. 18, 1999), the VA General Counsel reported that the 
determination of what evidence could be satisfactory as to 
whether a veteran "engaged in combat with the enemy," for 
purposes of analysis of a claim under 38 U.S.C.A. § 1154(b), 
necessarily depends upon the facts of each case.  Determining 
whether evidence establishes that a veteran engaged in combat 
with the enemy requires evaluation of all pertinent evidence 
in each case, and assessment of the credibility, probative 
value, and relative weight of the evidence.  In addition, the 
General Counsel noted that there is no statutory or 
regulatory limitation upon the types of evidence that can be 
used in any case to support a finding that a veteran engaged 
in combat with the enemy.  Accordingly, any evidence which is 
probative of that fact may be used by a veteran to support an 
assertion that the veteran engaged in combat with the enemy, 
and VA must consider any such evidence in connection with all 
other pertinent evidence of record.  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  

The veteran's service medical records do not show any 
treatment for or a diagnosis of PTSD.  Service personnel 
records indicate that the veteran served in the Republic of 
Vietnam from September 1966 to September 1967, however, they 
do not document that he actually served in combat.  He was 
not awarded the Purple Heart, the Combat Action Ribbon, or a 
similar combat citation.  His MOS was listed as cook.  
Furthermore, at a January 1993 VA psychiatric examination, he 
denied a history of any hand-to-hand combat.  Therefore, the 
benefit of 38 U.S.C.A. § 1154(b) is not extended to him, and 
the Board specifically finds that the veteran did not engage 
in combat with the enemy.  The veteran has related several 
stressor events in Vietnam, including witnessing several 
fellow servicemen wounded or killed in action.  However, the 
records provided by the Commandant of the Marine Corps, the 
Department of the Navy, and associated organizations do not 
verify that the veteran was present for any of those events.  
The records also do not verify that the fellow servicemen 
named by the veteran were in his assigned unit, or in units 
located near his.  The veteran was provided the opportunity 
to submit lay statements to corroborate his stressor events, 
but has declined to do so.  Additionally, there has been no 
verification that the veteran is actually one of the 
individuals depicted in the Life Magazine picture that he 
submitted.  At his personal hearing in September 1994, the 
veteran testified that he had volunteered for combat duties 
when he was in Vietnam.  However, no corroborative evidence 
has been obtained to verify his contentions.  Accordingly, 
the Board concludes that the record does not support the 
veteran's testimony regarding his non-combat stressors, and 
exposure to such stressors may not be conceded.  See Cohen, 
Moreau, Dizoglio, West v. Brown, Doran, supra.  

The record on appeal is replete with diagnoses of PTSD, by VA 
examiners and VA health care providers.  Complicating this 
matter is that there are a number of other diagnoses 
indicating other mental disorders such as depression and 
alcohol abuse, as well as opinions and treatment reports 
which indicated that the veteran did not have PTSD.  In a 
case such as this, we must depend upon the medical 
professionals to confirm whether, in fact, PTSD is a viable 
diagnosis, in the face of all the veteran's other problems.  
As the Court has indicated, we are bound by a physician's 
opinion as to whether the stressors in a given case comport 
with the requirements for service connection of PTSD under 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., of the American Psychiatric Association (DSM IV):

[A] clear (that is, unequivocal) PTSD diagnosis by 
a mental-health professional must be presumed 
(unless evidence shows to the contrary) to have 
been made in accordance with the applicable DSM 
criteria as to both the adequacy of the 
symptomatology and the sufficiency of the 
stressor.  Mental health professionals are experts 
and are presumed to know the DSM requirements 
applicable to their practice and to have taken 
them into account in providing a PTSD diagnosis. . 
. .

In view of the subjective nature of the DSM-IV 
criteria for assessing the sufficiency of a PTSD 
stressor, the question of the sufficiency of the 
asserted stressors, in terms of DSM-IV's two 
requirements, is a medical question requiring 
examination and assessment of the veteran by a 
mental-health professional.  See West 
(Carleton) v. Brown, 7 Vet. App. 70, 79 (1994) 
(noting that "a significant diagnostic feature of 
PTSD requires that the sufficiency of the stressor 
be clinically established").

Cohen v. Brown, supra, 10 Vet. App. at 140, 142.

However, the Board is not required to accept those diagnoses 
if they are based on uncorroborated or unverified non-combat 
stressors.  See Black v. Brown, 5 Vet. App. 177 (1993); see 
also Swann v. Brown, 5 Vet. App. 229 (1993) (the Board is not 
bound to accept the opinions or diagnoses made by physicians 
who rely on the veteran's uncorroborated accounts of in-
service stressors).  The regulations and precedential case 
law clearly, and repeatedly, state that a grant of service 
connection for PTSD requires not only a diagnosis of PTSD, 
but credible supporting evidence that the claimed stressor 
actually occurred (and was witnessed by the veteran) and an 
opinion that the current symptomatology was causally related 
to the claimed stressor.  See 38 C.F.R. § 3.304(f) (1996 and 
2000); Gaines; Cohen, Suozzi, supra.  The PTSD diagnoses in 
the record were made based solely on the veteran's recitation 
of his claimed in-service stressors.  As discussed above, the 
Board has found that there is no supporting evidence that 
those stressors actually occurred, and combat with the enemy 
could not be conceded.  Therefore, these diagnoses are not 
sufficient upon which to establish service connection for 
PTSD, and service connection for that disorder may not be 
granted.  


II.  Skin Disorder due to Agent Orange

For claims involving exposure to an herbicide, such as Agent 
Orange, the law provides that veterans who served on active 
military, naval, or air service in the Republic of Vietnam 
during the period beginning January 9, 1962, and ending on 
May 7, 1975 (the Vietnam era), and who have a disease 
specified by statute, shall be presumed to have been exposed 
to an herbicide agent during such service, unless there is 
affirmative evidence to the contrary.  See 38 U.S.C.A. 
§ 1116(a)(3) (West 1991); 38 C.F.R. § 3.309(e) (2000).  The 
Court has held that "neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
[a claim for service connection] where the veteran has not 
developed a condition enumerated in either 38 U.S.C. § 1116 
(a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 Vet. App. 
164, 168 (1999) (the Court held that because there was no 
evidence that the appellant had developed an enumerated 
disease, the Board's implicit determination that the 
appellant had presumptive in-service exposure is erroneous as 
a matter of law).  Hence, if a veteran does not have a 
condition listed in VA laws and regulations that is presumed 
to be related to herbicide exposure, there is no presumption 
that the veteran was in fact exposed to herbicides in 
service.  

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2000).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  

In order to establish service connection by presumption, 
based on herbicide exposure, the diseases listed in 38 C.F.R. 
§ 3.309(e) must become manifest to a degree of 10 percent or 
more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) 
(2000).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-
4, § 2, 105 Stat. 11 (1991), the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

In the present case, the record does not show that the 
veteran has been diagnosed with any of the disorders listed 
in 38 U.S.C.A. § 1116(a)(3) and 38 C.F.R. § 3.309(e).  
Therefore, although he served in the Republic of Vietnam 
during the Vietnam era, the Board concludes that he is not 
entitled to presumptive service connection for any of the 
claimed disorders based on exposure to Agent Orange.  See 
McCartt, 12 Vet. App. at 168.  

Nevertheless, the veteran is still entitled to establish 
service connection on a direct basis.  His service medical 
records are negative for evidence of a diagnosis of, or 
complaints or treatment for, a skin disorder.  Furthermore, 
none of the medical records associated with the file provide 
a medical opinion that any currently diagnosed skin disorder 
originated during his active military service, or was in any 
way related to his military service, including possible 
exposure to herbicides.  Attempts have been made to associate 
the veteran's original Agent Orange examination report with 
the file.  However, they were unsuccessful.  Nevertheless, 
there has been no allegation that the information contained 
in the report provided an opinion relating a currently 
diagnosed skin disorder to exposure to Agent Orange in 
service.  Therefore, the Board concludes that the mere 
absence of that record does not represent a breach of VA's 
duty to assist.  

Finally, to the extent that the veteran and his 
representative assert that his skin disorder is due to 
exposure to Agent Orange, the Board notes that, pursuant to 
the statutes cited above, a great amount of scientific 
effort, over a number of years, has been exerted in research 
and analysis of the Agent Orange issue.  See the Agent Orange 
Act of 1991, supra, at section 3, which mandated that the 
National Academy of Sciences (NAS) "review and evaluate the 
available scientific evidence regarding associations between 
diseases and exposure to dioxin and other chemical compounds 
in herbicides."  In pertinent part, "[a]fter reviewing 
6,420 scientific or medical articles, and selecting 
approximately 230 epidemiologic studies for detailed 
analysis, consulting with outside experts, and conducting 
public hearings," NAS issued a report entitled Veterans and 
Agent Orange: Health Effects of Herbicides Used in Vietnam, 
on July 27, 1993, which found that a relationship existed 
between exposure to herbicidal agents and the development of 
only certain diseases.  See 59 Fed. Reg. at 342 (1994).  That 
NAS review was relied upon in the determination, by the 
Secretary of Veterans Affairs, that there is no positive 
association between exposure to herbicides and any disorder 
not listed in the governing regulations.  Id.

A second report, entitled Veterans and Agent Orange: Update 
1996, was issued by NAS on March 14, 1996.  Again, it was 
scientifically concluded that only certain diseases have a 
medically supportable connection with herbicide exposure and, 
to date, the veteran's currently claimed skin disorder is not 
among those disorders so recognized.  See 61 Fed. Reg. 
41,442-449 (1996).

Based upon its ongoing work, NAS subsequently issued a report 
entitled Veterans and Agent Orange, Update 1998.  An 
Executive Summary of that publication has been made available 
on the Internet, at "http://www.nap.edu/html/update98/," on 
the NAS publications website.  That document notes that 
Public Law No. 102-4, among other things, tasked NAS with 
conducting biennial updates that would review newly published 
scientific literature regarding statistical associations 
between health outcomes and exposure to dioxin and other 
chemical compounds in these herbicides.  The committee 
members producing the update were selected because they are 
leading experts in their fields, have no conflicts of 
interest with regard to the matter under study, and have 
taken no public positions concerning the potential health 
effects of herbicides in Vietnam veterans or related aspects 
of herbicide or dioxin exposure.  The committee's goal was to 
seek the most accurate information and advice from the widest 
possible range of knowledgeable sources.  Id.  

The Board has thoroughly reviewed the evidence of record, but 
finds that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection.  The 
medical evidence does not demonstrate that the veteran has 
been diagnosed with any of the diseases recognized by VA as 
etiologically related to exposure to herbicide agents used in 
Vietnam.  Additionally, there is no medical opinion 
suggesting that any currently diagnosed skin disorder is 
related to herbicide exposure or to some other incident of 
the veteran's active military service.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claims, and the appeal must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  



ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a skin disorder due to 
exposure to Agent Orange is denied.  




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



